Citation Nr: 0925269	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-13 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent prior to July 22, 2005, for posttraumatic stress 
disorder.

2.  Entitlement to an increased rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
December 1971, during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's increased rating 
claim for PTSD and continued a 50 percent for this 
disability.  In an October 2005 rating decision, the RO again 
denied the claim for increase and continued the 50 percent 
rating.  In October 2005, which is prior to the expiration of 
initiating an appeal of the May 2005 rating action, the 
Veteran filed a notice of disagreement that contested the 50 
percent rating for his PTSD.  In March 2006, the RO furnished 
the Veteran a Statement of the Case (SOC).  In April 2006, 
the Veteran filed a substantive appeal (VA Form 9).

By a September 2006 rating decision, the RO increased the 
rating for the Veteran's PTSD from 50 percent to 70 percent, 
effective from July 22, 2005.  Because the information of 
record reflects that the Veteran filed a new claim for 
increase in January 2005, and because there has been no 
expressed intent on the part of the Veteran to limit his 
appeal a specified disability rating, VA is required to 
consider entitlement to all available ratings for that 
disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the Board construes the issues as listed on the 
cover page.

In a May 2007 rating action, the Veteran was granted a total 
disability rating based on individual unemployability 
pursuant to 38 C.F.R. § 4.16(a).  As such, this issue is not 
a part of the current appeal.

Although the Veteran initially requested a hearing, the 
Veteran withdrew his request in a July 2006 written 
statement.


FINDING OF FACT

The Veteran's PTSD is manifested by intrusive memories, 
insomnia, night sweats, increased anxiety, irritability, 
difficulty concentrating (has to read the newspaper 4 to 5 
times before comprehending), difficulty relating to other 
people, social avoidance/isolation, depression, difficulty 
with authority, anger issues, hypervigilance, poor 
concentration and memory, hygiene issues, survivor's guilt, 
suicidal thoughts in the past, hallucinatory perceptions, 
impaired thinking, losing track of time, numbing, diminished 
interest or participation in significant activities, 
detachment and estrangement from others, restrictive range of 
affect, anger outbursts, difficulty concentrating, 
disorientation (which impairs his driving), and exaggerated 
startle response; is characterized by GAF scores that range 
from 32 to 65 and is productive of occupational and social 
impairment with deficiencies in most areas, at least for the 
period from January 21, 2005.  There is no evidence of gross 
impairment in thought process or communication, persistent 
delusions, grossly inappropriate behavior, persistent danger 
of hurting self or others, and memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met, at least for the period from January 21, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7; Diagnostic Code 9411 (2008).

2.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7; 
Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
evidence medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)  However, if VCAA notice is 
provided after the initial decision, such a timing error can 
be cured by subsequent readjudication of the claim, as in a 
Statement of the Case or Supplemental Statement of the Case.  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

A review of the record reveals that in February 2005, August 
2005, August 2007, and May 2008, the RO sent the Veteran 
letters that addressed all required notice elements.  The 
letters informed the Veteran of what evidence was required to 
substantiate his increased rating claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The August 2007 letter informed the Veteran of how disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484(2006); and, the 
May 2008 letter also informed the Veteran of the additional 
requirements for establishing an increased rating for PTSD, 
as set for in Vazquez-Flores v. Peake, supra.  The RO sent 
the Veteran a Supplemental Statement of the Case in August 
2008.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
outpatient treatment reports, VA examinations and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.


II.  Increased Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent rating is warrant when the Veteran exhibits 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the Veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

VA treatment records from January 2004 to February 2005 
reflect that he received treatment for his PTSD.  A treatment 
record from June 2004 notes complaints of insomnia.  An 
August 2004 treatment record notes that the Veteran attended 
weekly therapy sessions for PTSD and to prevent substance 
abuse relapse.  A November 2004 treatment record reflects 
complaints of intrusive memories, insomnia (sleeps about 3 
hours a night), anxiety, irritability, difficulty with 
authority, difficulty maintaining employment, and lost sense 
of humor.  The record noted that there were no delusions, 
ideas of reference, suicidal or homicidal ideations, judgment 
was unimpaired and insight good.  The Veteran complained of 
nightmares, insomnia, and stress from the current war.  The 
record also expressed anxiety about being transferred to a 
different therapist because of trust issues.  A February 2005 
brief mental status examination revealed that the Veteran's 
mental health seemed good at that time and that the Veteran 
was sleeping well with Paxil.

A January 2005 statement from a VA staff psychiatrist noted 
that the Veteran was having significant PTSD symptoms despite 
treatment and medication.  He reported that the Veteran had 
intrusive memories, only slept three hours a day, night 
sweats, increased anxiety, irritability, difficulty 
concentrating (has to read the newspaper 4 to 5 times before 
comprehending), difficulty relating to other people, 
difficulty with authority and maintaining employment.  The 
Veteran was unemployed for the last seven to eight years.  
The longest job he has held was for six years working at a 
Navy yard.  

The Veteran underwent a VA examination in March 2005.  The 
Veteran complained of nightmares, sleeplessness (3 hours of 
broken sleep a night), intrusive thoughts and memories, 
hypervigilance (he has to sit facing the door or window when 
at a strange building or restaurant), social isolation, poor 
concentration and memory, anger outbursts, difficulty with 
authority, depression, poor hygiene, anxiety attacks, night 
sweats, social avoidance, survivor's guilt, and suicidal 
thoughts in the past.  He indicated to the examiner that if 
it was not for the VA appointment he "would not be out of 
the house."  The Veteran tries to avoid watching war movies.  
He reported a history of drug abuse, but was in remission.  
The Veteran also expressed a foreshortened future in that he 
feels he will not live very long.  Upon mental status 
examination, it was noted that the Veteran spoke in a clear 
and coherent manner.  He was in good reality and oriented in 
all three spheres.  There were no delusions or hallucinations 
in his thought content and general reasoning and judgment 
were within normal limits.  His affect was mildly depressed.  
His long term and short term memory were intact today.  The 
VA examiner diagnosed the Veteran with PTSD.  He noted that 
his psychosocial stressors appear to be his PTSD 
symptomatology, including sleep deprivation, disturbing 
dreams and nightmares, intrusive thoughts and memories of war 
in Vietnam, social isolation, and irritable mood.  He was 
assigned a GAF of 53.  The examiner noted that the Veteran 
had fairly serious symptomatology.

An April 2005 VA treatment record noted that the Veteran was 
employed full-time and that he maintained this level of 
stability by utilizing resources from his community and 
family.  He was assigned a GAF score of 65.  A July 2005 
treatment record reflects that the Veteran still had 
significant PTSD symptoms.  He reported that Paxil helped 
with his insomnia, but did not help with his nightmares. Upon 
mental status examination, the Veteran was alert and 
oriented.  His affect was slightly blunted and his mood was 
depressed.  His speech was normal in rate and spontaneity.  
There were no hallucinations, delusions, ideas of reference 
or suicidal or homicidal ideations.  His insight was good and 
judgment was unimpaired.

A July 2005 statement from a VA staff psychiatrist noted the 
Veteran's PTSD symptoms make it impossible for him to work.  
He noted that the Veteran only slept four hours a day with 
medication.  The Veteran also has irritability problems, as 
well as problems with authority.  He also noted that the 
Veteran's depression made it impossible for him to function 
effectively and appropriately in that he could not adapt to 
stressful circumstances or maintain effective relationships 
with figures of authority.

The Veteran underwent another VA examination in September 
2006.  The examiner noted that the Veteran experienced 
nightmares that had intensified in light of the recent war.  
The nightmares cause physiological arousal, including 
increased heartbeat and a sense of being alert and in danger.  
The Veteran also reported social avoidance.  His girlfriend 
was his only social contact, beyond leaving the home for 
medical appointments.  He told the VA examiner that he felt 
uncomfortable leaving the home and that he had no circle of 
friends for the past four or more years.  He retained some 
contact with his two adult children and grandchildren.  He 
volunteered once at hospital, but became disturbed with 
intrusive memories and had to resign.  The examiner noted 
that the Veteran exhibited a restricted range of affect.  The 
Veteran also reported disrupted sleep in that he woke with 
start or anxiety.  He reported that he averaged 3 to 4 hours 
of sleep a night.  He also reported having a hyper startle 
reaction with loud sounds and hypervigilance.  The examiner 
noted that the Veteran was experiencing clinically 
significant symptoms of PTSD in the realms of re-
experiencing, avoidance and arousal, which have continued at 
a relatively serious level for several years and that the 
conflicts in Afghanistan and Iraq have aggravated his 
symptoms.  The examiner noted that the Veteran was retired 
for several years and that his job was terminated both due to 
his back pain and his inability to maintain effective 
relationships with figures of authority.  He also mentioned 
that the Veteran's social functioning was very restricted.  
He also noted that the Veteran had lost interest in things 
that use to give him pleasure.  He mostly sits at home, 
isolated, watching television, sitting by himself and 
flipping through the channels.  

Upon mental status examination, the Veteran had maintained 
good eye contact.  He was causally dressed and well groomed.  
He was oriented to person and place.  He affect was somewhat 
restricted and his mood was depressed.  There was no formal 
thought disorder and his thinking was logical and coherent.  
He denied recent suicidal or homicidal thoughts.  His short 
term and long term memory were somewhat impaired.  His 
cognition and intellectual functioning were within normal 
limits, along with his appetite and his ability to maintain 
functions of hygiene and daily functions of living.  His 
judgment and insight were fair to good.  The Veteran was 
diagnosed with PTSD (and a history of alcohol and opiate 
dependence in remission).  He noted that the Veteran's 
symptoms of PTSD in terms of re-experiencing, avoidance and 
arousal were in the serious range.  He was assigned a GAF of 
50.  The Veteran was capable of handling his own financial 
affairs.

An April 2008 VA examination noted that the Veteran's PTSD 
significantly interfered with his normal daily activities in 
that the Veteran was constantly pre-occupied with intrusive 
thoughts, memories, and flashbacks of his traumas in Vietnam, 
with psychotic symptoms, including hearing and seeing people 
that he lost in Vietnam (i.e. talking to lost comrades).  The 
Veteran reported being disoriented and lost track of time 
when he hallucinates.  He also noted that the Veteran could 
become so preoccupied with his PTSD symptoms that he forgets 
his basic hygiene (brush teeth or shower).  He symptoms also 
caused reduced closeness with is children, grandchildren, and 
significant other.  He also reported social avoidance and 
interference with his employment functioning.  The examiner 
noted that the Veteran was last employed over 12 years ago 
and was unable to cope with the stress of work and was 
constantly triggered into flashbacks and intrusive memories.  
He was also unable to concentrate or function.  The examiner 
noted that the severity of the Veteran's PTSD would make it 
impossible for him to obtain or sustain viable employment.  
With regard to frequency, severity, and duration of symptoms, 
the examiner noted that the Veteran had nightly nightmares 
that were extremely distressing, daily flashbacks, losing 
track of time, hallucinations, social avoidance, numbing, 
diminished interest or participation in significant 
activities, detachment and estrangement from others, 
restrictive range of affect, irritability, anger outbursts, 
insomnia, difficulty concentrating, disorientation (which 
impairs his driving), hypervigilance, and exaggerated startle 
response.  The examiner noted that the Veteran's duration of 
his symptoms was chronic and that it caused significant 
distress, as well as impairment in all realms of functioning.  
The examiner noted that the Veteran was unable to maintain or 
sustain employment due to his PTSD symptoms.  The examiner 
also stated that the Veteran's thought process was impaired 
in that he has hallucinations and frequently becomes 
disoriented.  

Upon mental status examination, the Veteran was causally and 
well-groomed.  He was cooperative and his thought process was 
clear.  The examiner noted that the Veteran reported 
significant impairment in thought process when in the midst 
of a flashback/hallucination or intrusive memory.  He noted 
that the Veteran's concentration and memory were poor, but 
that judgment and insight were intact.  The Veteran's mood 
was depressed with blunted affect.  The Veteran did not 
demonstrate any inappropriate behavior during the course of 
the interview.  The Veteran reported suicidal thoughts in the 
past, but stated that the thoughts had been well controlled 
with medication for the past four years.  With regard to 
activities of daily living, the Veteran reported hobbies of 
reading and watching the history channel.  The examiner noted 
that the Veteran was capable to handle his own financial 
affairs.  The Veteran was diagnosed with PTSD, chronic and 
severe and opioid dependence in sustained full remission on 
agonus therapy.  Axis IV noted severe stress and occupational 
and social impairment caused by his severe and chronic PTSD 
symptoms.  He was assigned a GAF score of 32.

Accordingly, the Board has examined the record evidence and 
finds that, overall, the level of symptomatology approximates 
the criteria for a 70 percent rating, at least for the period 
from January 21, 2005 (the date of the claim).  Specifically, 
the medical evidence for that time period reflects that the 
Veteran had significant PTSD symptoms despite treatment and 
medication.  His symptoms included intrusive memories, 
insomnia, night sweats, increased anxiety, irritability, 
difficulty concentrating (has to read the newspaper 4 to 5 
times before comprehending), difficulty relating to other 
people, social avoidance, depression, difficulty with 
authority, hypervigilance, social isolation, poor 
concentration and memory, anger outbursts, poor hygiene, 
survivor's guilt, and had suicidal thoughts in the past.  The 
VA medical evidence of record, as reflected in the March 2005 
VA examination and the VA treatment records from January 2004 
to February 2005, do not reflect that the Veteran 
demonstrates the symptomatology needed to meet the criteria 
for a 100 percent rating under Diagnostic Code 9411.  As 
reflected in the reports discussed above, the medical 
evidence does not reflect that he exhibits total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  In fact, a February 2005 brief 
mental status examination revealed that the Veteran's mental 
health seemed good at that time and that the Veteran was 
sleeping well with Paxil.

While his work history may indicate some degree of 
disturbance of mood, or difficulty in maintaining effective 
work employment and work relationships, the Veteran's 
employment difficulties more appropriately approximate the 
criteria for the 70 percent disability rating.  A July 2005 
statement from a VA staff psychiatrist noted the Veteran's 
PTSD symptoms make it impossible for him to work.  He noted 
that the Veteran only sleeps four hours a day with 
medication.  The Veteran also has irritability problems, as 
well as problems with authority.  He also noted that the 
Veteran's depression makes it impossible for him to function 
effectively and appropriately in that he could not adapt to 
stressful circumstances or maintain effective relationships 
with figures of authority.  These facts strongly suggest that 
the Veteran has experienced occupational and social 
impairment with deficiencies in most areas that more 
approximate the criteria for a 70 percent rating.  The GAF 
scores ranging from 32 and 65 as assigned by various VA 
examiners support this conclusion.  The Veteran's scores 
reflect serious impairment in social and occupational 
functioning, but does not correspond to a higher degree of 
social and industrial impairment as required for the 
assignment of a 100 percent or higher disability evaluation.

Moreover, while the Veteran may have some symptomatology 
(i.e. hallucinations) of a 100 percent rating, overall, the 
level of symptomatology approximates the criteria for a 70 
percent rating.  Specifically, the medical evidence for that 
time period reflects that the Veteran had significant PTSD 
symptoms despite treatment and medication.  His symptoms 
intrusive memories, insomnia, night sweats, increased 
anxiety, irritability, difficulty concentrating (has to read 
the newspaper 4 to 5 times before comprehending), difficulty 
relating to other people, social avoidance, depression, 
difficulty with authority, difficulty obtaining and 
maintaining employment. hypervigilance, avoidance, social 
isolation, poor concentration and memory, short temper, poor 
hygiene, survivor's guilt, and has had suicidal thoughts in 
the past, intermittent poor hygiene and hallucinatory 
perceptions, including hearing and seeing people that he lost 
in Vietnam (i.e. talking to lost comrades).  The VA medical 
evidence of record, as reflected in the September 2006 and 
April 2008 VA examinations, taken as a whole more approximate 
the criteria for a 70 percent rating under Diagnostic Code 
9411.  Although his PTSD symptoms prevent him from working, 
they do not reach the level of those manifestations for a 100 
percent schedular evaluation.  As reflected in the reports 
discussed above, the medical evidence does not reflect that 
he exhibits total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others or memory loss for names of close relatives, 
own occupation, or own name. For these reasons, a rating in 
excess of 70 percent for PTSD is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the date the claim was filed.  Moreover, the condition 
is not shown to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 schedular rating for PTSD, at least for 
the period from January 21, 2005, is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to an increased schedular rating in excess of 70 
percent for PTSD is denied.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


